PER CURIAM.
Chen appeals the trial court’s order denying his motion to quash service of process. We have jurisdiction. Fla.R.App.P. 9.130(a)(3)(C)(i).
Appellant was served in New York. Section 48.193(l)(g), Florida Statutes, permits the courts of Florida to exercise jurisdiction over any person who breaches a contract in Florida by failure to perform acts required by the contract to be performed in Florida. Allegations in the record indicate that the contract which appellee alleges appellant breached included a provision that appellee would move to Florida. The agreement apparently contemplated that appellee would operate the business in Florida and that if the business failed appellant would indemnify appellee for his original investment in the business. Appellee alleged that the business did fail, but that appellant breached his agreement to indemnify appel-lee for his loss. Under these circumstances, it could be inferred that appellee would be entitled to payment in Florida, thus the failure to pay renders appellant amenable to long-arm jurisdiction.
AFFIRMED.
LETTS, C.J., and ANSTEAD and DELL, JJ., concur.